Citation Nr: 0100944	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  97-17 225	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to June 
1984.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In May 1999 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

In May 1999, the Board also remanded the issues of 
entitlement to an evaluation in excess of 60 percent for 
hypertension and heart disease, entitlement to an evaluation 
in excess of 30 percent for residuals of a right ulnar nerve 
laceration, and entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities.  In a September 2000 rating decision, the 
veteran was granted a 100 percent rating for his hypertensive 
heart disease and his coronary and renal artery disease.  He 
was also granted a 60 percent evaluation for residuals of a 
right ulnar nerve injury (special monthly compensation was 
also granted for this disability).  The issue of entitlement 
to a total rating was made moot by the grant of a schedular 
100 percent rating.  In an October 2000 letter, the veteran 
was advised of this decision and that it was considered a 
grant of the benefit sought on appeal unless he appealed 
within 30 days.  The veteran did not appeal the rating 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's bilateral hearing loss is manifested by an 
average 32.5 puretone decibel loss, with speech recognition 
of 96 percent (Level I hearing loss) in the right ear; and, 
an average 66.25 puretone decibel loss, with speech 
recognition of 68 percent (Level VI hearing loss) in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.85, 
Diagnostic Code 6100, Tables VI and VII (2000); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100, Tables VI and VII 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was originally granted service connection for 
left ear hearing loss at a noncompensable rating in a May 
1985 rating decision.  In March 1996, he claimed his hearing 
loss had increased in severity.  During his September 1997 
personal hearing, the veteran raised the claim of entitlement 
to service connection for right ear hearing loss, which was 
granted, effective September 2, 1997, in a subsequent August 
1998 rating decision.  Therefore, the veteran's claim for an 
increased evaluation for left ear hearing loss, became a 
claim for increased evaluation for bilateral hearing loss 
from September 2, 1997.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed with respect to this issue, that VA 
has given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim, and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

The veteran's March 1996 VA audiological examination report 
shows that he had pure tone thresholds of:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
10
15
25
45
40
31.25
LEFT
65
70
75
65
70
70

The veteran had right ear speech recognition of 96 percent 
and of 76 percent in his left ear.  

In May 1996 VA ordered a hearing aid for the veteran's left 
ear.  The hearing aid was fitted for the veteran in July 1996 
and testing indicated that he had 84 percent word 
discrimination in his left ear with the use of the hearing 
aid.

During his September 1997 personal hearing, the veteran 
raised the issue of entitlement to service connection for his 
right ear in addition to his left ear.

During his August 1998 Travel Board hearing before the 
undersigned, the veteran testified that he was unable to hear 
from his left ear and that a hearing aid did not help him at 
all.

The veteran's October 1999 VA audiological examination report 
shows that he had pure tone thresholds of:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
10
15
25
45
45
32.5
LEFT
55
65
65
65
70
66.25

The veteran had right ear speech recognition of 96 percent 
and of 68 percent in his left ear.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's bilateral hearing loss was rated as 
noncompensably (zero percent) disabling.  During the pendency 
of his appeal, VA promulgated new regulations amending the 
rating criteria for hearing impairment, effective June 10, 
1999.  See 64 Fed. Reg. 25,202 - 25,210 (codified at 38 
C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998).

The Board notes that the RO considered both the original and 
amended regulations in its September 2000 supplemental 
statement of the case, such that the veteran is not 
prejudiced by the Board's current consideration of his claim.  
Bernard, 4 Vet. App. at 392-94.  In any event, after careful 
review of the regulations in question, the Board finds that 
the changes are not significant to this particular veteran's 
claim and that the amended regulation is not more favorable 
to the veteran than the previous version.

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. § 
4.87, Table VI (1998); 38 C.F.R. 
§ 4.85(b), Table VI (2000).  Disability ratings are assigned 
by combining a level of hearing loss in each ear.  38 C.F.R. 
§ 4.87, Table VII (1998); 38 C.F.R. § 4.85(e), Table VII 
(1999).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric ratings 
are rendered).

The veteran's bilateral hearing loss is manifested by an 
average 32.5 puretone decibel loss with speech recognition of 
96 percent in the right ear, and an average 66.25 puretone 
decibel loss with speech recognition of 68 percent in the 
left ear.  Applying the results of the October 1999 VA 
audiometric examination to Table VI yields a Roman numeral 
value of I for the right ear and VI for the left ear.  
Likewise, applying the results of the March 1996 VA 
audiometric examination to Table VI, yields the same values.  
Applying these values to Table VII, the Board finds that the 
veteran's hearing loss is rated as 0 percent disabling.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 
6100 (2000); 38 C.F.R. § 4.87, Diagnostic Code 6101 (1998).


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

